Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 1 of 20 Page ID #:1




 1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
     21550 Oxnard Street, Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6   abacon@toddflaw.com
 7   Attorneys for Plaintiff, Michael Dotson and all others similarly situated
 8
                      IN THE UNITED STATES DISTRICT COURT
 9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   MICHAEL DOTSON, individually,               Case No.
     and on behalf of other members of
12   the general public similarly situated,
13                                               CLASS ACTION COMPLAINT
                  Plaintiff,
14                                               (1) Violation of Unfair Competition
           vs.                                       Law (Cal. Business & Professions
15                                                   Code §§ 17500 et seq.) and
     EURO PHARMA, INC. d/b/a                     (2) Violation of Unfair Competition
     TERRY NATURALLY,                                Law (Cal. Business & Professions
16
                                                     Code §§ 17200 et seq.)
                  Defendant.                     (3) Common Law Fraud
17

18                                               (4) Unjust Enrichment

19
                                                 Jury Trial Demanded
20

21

22

23

24

25

26
27

28


                                        CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 2 of 20 Page ID #:2




 1         Plaintiff MICHAEL DOTSON (“Plaintiff”), individually and on behalf of all
 2   other members of the public similarly situated, allege as follows:
 3

 4                            PRELIMINARY STATEMENTS
 5         1.     This is an action for damages, injunctive relief, and any other available
 6
     legal or equitable remedies, for violations of Unfair Competition Law (Cal. Business
 7

 8   & Professions Code §§ 17500 et seq., Unfair Competition Law (Cal. Business &
 9   Professions Code §§ 17200 et seq., common law fraud, and unjust enrichment,
10
     resulting from the illegal actions of Defendant, in intentionally labeling its curcumin
11

12   and turmeric supplements as providing “pain relief”, when Defendant’s products do
13   not relieve pain. Plaintiff alleges as follows upon personal knowledge as to himself
14
     and his own acts and experiences, and, as to all other matters, upon information and
15

16   belief, including investigation conducted by his attorneys.
17                             JURISDICTION AND VENUE
18
           2.     This Court has jurisdiction pursuant to 28 U.S.C. §1332(d), because the
19

20   matter in controversy exceeds the sum or value of $5,000,000 exclusive of interest
21
     or costs and is a class action in which the members of the class are citizens of a State
22
     different from the Defendant.
23

24         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because
25
     a substantial part of the events giving rise to this claim occurred in this District, and
26
     Defendant does business, inter alia, in the Central District of California.
27

28                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 3 of 20 Page ID #:3




 1
                                            PARTIES

 2         4.     Plaintiff is an individual who was at all relevant times residing in
 3
     Reseda, California.
 4

 5         5.     On information and belief, Defendant is a Wisconsin corporation whose

 6   principal place of business is located in Green Bay, Wisconsin.
 7
           6.     At all times relevant hereto, Defendant was engaged in the
 8

 9   manufacturing, marketing, and sale of vitamin and supplement products.

10                          FACTS COMMON TO ALL COUNTS
11
           7.     Defendant manufactures, advertises, markets, sells, and distributes
12

13   curcumin products throughout California and the United States under brand name

14   “Curamin.”
15
           8.     During the Class Period the following list of products (the “Products”)
16

17   were advertised as providing effective pain relief when they do not:
18                a.       Curamin: Extra Strength pain relief;
19
                  b.       Curamin: Headache Relief;
20

21                c.       Curamin: Pain Relief;
22                d.       Curamin: Stop Pain Now;
23
                  e.       Curamin PM: Nighttime Pain.
24

25         9.     During the Class Period Plaintiff purchased at least one of the Products.
26         10.    Plaintiff’s most recent purchase was during or about September 2020.
27

28                                        CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 4 of 20 Page ID #:4




 1
           11.    Plaintiff used Defendant’s Curamin Pain Relief product and did not

 2   experience any pain relieving effects.
 3
           12.    Persons, like Plaintiff herein, have an interest in purchasing products
 4

 5   that do not contain false and misleading claims with regards to the qualities of those

 6   products.
 7
           13.    By making false and misleading claims about the pain relieving effects
 8

 9   of its products Defendant impaired Plaintiff’s ability to choose the type and quality

10   of products he chose to buy.
11
           14.    Therefore, Plaintiff has been deprived of his legally-protected interest
12

13   to obtain true and accurate information about his consumer products as required by

14   California and Federal law.
15
           15.    As a result Plaintiff has been misled into purchasing products he would
16

17   not have otherwise
18         16.    Plaintiff purchased Defendant’s product because Defendant’s
19
     packaging claims that its products are effective pain relievers.
20

21         17.    On information and belief, Defendant’s product has not been clinically
22   proven to work as effective pain relievers.
23
           18.    Defendant’s products claim to be effective pain relievers based on the
24

25   inclusion of curcumin.
26
27

28                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 5 of 20 Page ID #:5




 1
              19.   Curcumin (1,7-bis(4-hydroxy-3-methoxyphenyl)-1,6-heptadiene-3,5-

 2   dione), also called diferuloylmethane, is the main natural polyphenol found in the
 3
     rhizome of Curcuma longa (turmeric) and in others Curcuma spp.1
 4

 5            20.   Studies of curcumin have consistently shown that after using dietary

 6   supplementation of curcumin for extended periods, ranging from weeks to months,
 7
     may help to reduce inflammation; but have not consistently shown that the same
 8

 9   extended dietary supplementation results in reduced muscle soreness associated with

10   exercise. 2
11
              21.   Studies have not shown that curcumin can be used to relieve muscle
12

13   pain.3

14            22.   Defendant’s products do not disclose that curcumin has not been proven
15
     to relieve pain a consumer is currently experiencing.
16

17            23.   Plaintiff would not have been able to understand that the Products do
18   not relieve pain prior to consuming them.
19

20

21

22

23

24   1
       Susan J. Hewlings, Douglas S. Kalman, Curcumin: a review of its effects on human
25
     health, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5664031/#B11-foods-06-
     00092
26   2
       Id.
27
     3
       Id.

28                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 6 of 20 Page ID #:6




 1
           24.    Furthermore, due to Defendant’s intentional, deceitful practice of

 2   falsely labeling the Products as providing effective pain relief, Plaintiff could not
 3
     have known that the Products do not relieve pain.
 4

 5         25.    Plaintiff was unaware that the Products do not relieve pain when he

 6   purchased them.
 7
           26.    Plaintiff and the Class were deceived into paying money for products
 8

 9   they did not want because the Products were labeled as effective pain relievers.

10         27.    Worse than the lost money, Plaintiff, the Class, and Sub-Class were
11
     deprived of their protected interest to choose the products they ingest.
12

13         28.    Defendant, and not Plaintiff, the Class, or Sub-Class, knew or should

14   have known that the Products’ express labeling stating “Effective Pain Relief” was
15
     false, deceptive, and misleading, and that Plaintiff, the Class, and Sub-Class
16

17   members would not be able to tell the Products do not provide pain relief unless
18   Defendant expressly told them, as required by law.
19
           29.    Defendant employs professionals to create the formulas of Defendant’s
20

21   products. Therefore, Defendant through its employees knew or should have known
22   that the products do not relieve pain.
23
           30.    On information and belief, Defendants through their employees did
24

25   know that the products do not provide pain relief and are not proven to be effective.
26
27

28                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 7 of 20 Page ID #:7




 1
           31.     As a result of Defendants’ acts and omissions outlined above, Plaintiff

 2   has suffered concrete and particularized injuries and harm, which include, but are
 3
     not limited to, the following:
 4

 5                 a.    Lost money;

 6                 b.    Wasting Plaintiff’s time; and
 7
                   c.    Stress, aggravation, frustration, loss of trust, loss of serenity, and
 8

 9                       loss of confidence in product labeling.

10                                CLASS ALLEGATIONS
11
           32.     Plaintiff brings this action on behalf of himself and all others similarly
12

13   situated, as a member of the proposed class (the “Class”), defined as follows:

14                 All persons within the United States who purchased the
15                 Products within four years prior to the filing of this
                   Complaint through to the date of class certification.
16

17         33.     Plaintiff also brings this action on behalf of himself and all others
18   similarly situated, as a member of the proposed sub-class (the “Sub-Class”), defined
19
     as follows:
20

21                 All persons within California who purchased the Products
                   within four years prior to the filing of this Complaint
22                 through to the date of class certification.
23
           34.     Defendants, their employees and agents are excluded from the Class
24

25   and Sub-Class. Plaintiff does not know the number of members in the Class and Sub-
26   Class, but believes the members number in the thousands, if not more. Thus, this
27

28                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 8 of 20 Page ID #:8




 1
     matter should be certified as a Class Action to assist in the expeditious litigation of

 2   the matter.
 3
           35.     The Class and Sub-Class are so numerous that the individual joinder of
 4

 5   all of their members is impractical. While the exact number and identities of their

 6   members are unknown to Plaintiff at this time and can only be ascertained through
 7
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that the
 8

 9   Class and Sub-Class include thousands, if not millions of members. Plaintiff alleges

10   that the class members may be ascertained by the records maintained by Defendant.
11
           36.     This suit is properly maintainable as a class action pursuant to Fed. R.
12

13   Civ. P. 23(a) because the Class and Sub-Class are so numerous that joinder of their

14   members is impractical and the disposition of their claims in the Class Action will
15
     provide substantial benefits both to the parties and the Court.
16

17         37.     There are questions of law and fact common to the Class affecting the
18   parties to be represented. The questions of law and fact common to the Class
19
     predominate over questions which may affect individual class members and include,
20

21   but are not necessarily limited to, the following:
22                 a.    Whether the Defendant intentionally, negligently, or recklessly
23
                         disseminated false and misleading information by including the
24

25                       statements “pain relief” or “effective pain relief” on the front of
26                       the Products’ packaging;
27

28                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 9 of 20 Page ID #:9




 1
                  b.     Whether the Class and Sub-Class members were informed of the

 2                       unproven and ineffective in the Products;
 3
                  c.     Whether the Products are proven, effective pain relievers;
 4

 5                d.     Whether Defendant’s conduct was unfair and deceptive;

 6                e.     Whether Defendant unjustly enriched itself as a result of the
 7
                         unlawful conduct alleged above;
 8

 9                f.     Whether the statement “pain relief” is misleading or false;

10                g.     Whether there should be a tolling of the statute of limitations;
11
                         and
12

13                h.     Whether the Class and Sub-Class are entitled to restitution, actual

14                       damages, punitive damages, and attorney fees and costs.
15
           38.    As a resident of the United States and the State of California who
16

17   purchased the Products, Plaintiff is asserting claims that are typical of the Class and
18   Sub-Class.
19
           39.    Plaintiff has no interests adverse or antagonistic to the interests of the
20

21   other members of the Class and Sub-Class.
22         40.    Plaintiff will fairly and adequately protect the interests of the members
23
     of the Class and Sub-Class. Plaintiff has retained attorneys experienced in the
24

25   prosecution of class actions.
26
27

28                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 10 of 20 Page ID #:10




 1
            41.    A class action is superior to other available methods of fair and efficient

 2    adjudication of this controversy, since individual litigation of the claims of all Class
 3
      and Sub-Class members is impracticable. Even if every Class and Sub-Class member
 4

 5    could afford individual litigation, the court system could not. It would be unduly

 6    burdensome to the courts in which individual litigation of numerous issues would
 7
      proceed. Individualized litigation would also present the potential for varying,
 8

 9    inconsistent or contradictory judgments and would magnify the delay and expense

10    to all parties, and to the court system, resulting from multiple trials of the same
11
      complex factual issues. By contrast, the conduct of this action as a class action
12

13    presents fewer management difficulties, conserves the resources of the parties and

14    of the court system and protects the rights of each class member. Class treatment
15
      will also permit the adjudication of relatively small claims by many class members
16

17    who could not otherwise afford to seek legal redress for the wrongs complained of
18    herein.
19
            42.    The prosecution of separate actions by individual members of the Class
20

21    and Sub-Class would create a risk of adjudications with respect to them that would,
22    as a practical matter, be dispositive of the interests of the other class members not
23
      parties to such adjudications or that would substantially impair or impede the ability
24

25    of such non-party class members to protect their interests.
26
27

28                                        CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 11 of 20 Page ID #:11




 1
             43.     Plaintiff’s claims and injuries are identical to the claims and injuries of

 2    all class and sub-class members, because all claims and injuries of all class and sub-
 3
      class members are based on the same false labeling and same legal theory. All
 4

 5    allegations arise from the identical, false, affirmative written statements made by

 6    Defendants when they claimed the Products provide “pain relief” when in reality the
 7
      Products do not provide pain relief and have never been proven to provide effective
 8

 9    pain relief.

10           44.     Defendants have acted or refused to act in respect generally applicable
11
      to the Class and Sub-Class thereby making appropriate final and injunctive relief
12

13    with regard to the members of the Class and Sub-Class as a whole.

14           45.     The size and definition of the Class and Sub-Class can be identified
15
      through records held by retailers carrying and reselling the Products, and by
16

17    Defendant’s own records.
18                               FIRST CAUSE OF ACTION
19                     Violation of the California False Advertising Act
                           (Cal. Bus. & Prof. Code §§ 17500 et seq.)
20
             41.     Plaintiff incorporates by reference each allegation set forth above.
21
             42.     Pursuant to California Business and Professions Code section 17500,
22
      et seq., it is unlawful to engage in advertising “which is untrue or misleading, and
23
      which is known, or which by the exercise of reasonable care should be known, to
24
      be untrue or misleading...or...to so make or disseminate or cause to be so made or
25
      disseminated any such statement as part of a plan or scheme with the intent not to
26
      sell that personal property or those services, professional or otherwise, so
27

28                                          CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 12 of 20 Page ID #:12




 1    advertised at the price stated therein, or as so advertised.”
 2          43.    California Business and Professions Code section 17500, et seq.’s
 3    prohibition against false advertising extends to the use of false or misleading
 4    written statements.
 5          44.    Defendant misled consumers by making misrepresentations and
 6    untrue statements about the Class Products, namely, Defendant sold the Products
 7    advertised as providing pain relief fully knowing the Products do not provide pain
 8    relief and have never been proven to provide effective pain relief, and made false
 9    representations to Plaintiff and other putative class members in order to solicit
10    these transactions.
11          45.    Specifically, Defendant wrote on the packages of these Products that
12    they provide pain relief.
13          46.    Defendant knew that their representations and omissions were untrue
14    and misleading, and deliberately made the aforementioned representations and
15    omissions in order to deceive reasonable consumers like Plaintiff and other Class
16    Members.
17          47.    As a direct and proximate result of Defendant’s misleading and false
18    advertising, Plaintiff and the other Class Members have suffered injury in fact and
19    have lost money or property.        Plaintiff reasonably relied upon Defendant’s
20    representations regarding the Products, namely that they provide pain relief. In
21    reasonable reliance on Defendant’s false advertisements, Plaintiff and other Class
22    Members purchased the Products. In turn Plaintiff and other Class Members ended
23    up with supplement products that turned out to actually be different than advertised,
24    and therefore Plaintiff and other Class Members have suffered injury in fact.
25          48.    Plaintiff alleges that these false and misleading written representations
26    made by Defendant constitute a “scheme with the intent not to sell that personal
27

28                                        CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 13 of 20 Page ID #:13




 1    property or those services, professional or otherwise, so advertised at the price
 2    stated therein, or as so advertised.”
 3          49.    Defendant advertised to Plaintiff and other putative class members,
 4    through written representations and omissions made by Defendant and its
 5    employees, that the Class Products would provide pain relief.
 6          50.    Defendant knew that the Class Products do not provide pain relief and
 7    have never been proven to provide pain relief.
 8          51.    Thus, Defendant knowingly sold Class Products to Plaintiff and other
 9    putative class members that do not provide pain relief contrary to the Products
10    packaging.
11          52.    The misleading and false advertising described herein presents a
12    continuing threat to Plaintiff and the Class Members in that Defendant persists and
13    continues to engage in these practices, and will not cease doing so unless and until
14    forced to do so by this Court.          Defendant’s conduct will continue to cause
15    irreparable injury to consumers unless enjoined or restrained. Plaintiff is entitled
16    to preliminary and permanent injunctive relief ordering Defendant to cease their
17    false advertising, as well as disgorgement and restitution to Plaintiff and all Class
18    Members Defendant’s revenues associated with their false advertising, or such
19    portion of those revenues as the Court may find equitable.
20
                              SECOND CAUSE OF ACTION
                         Violation of Unfair Business Practices Act
21                        (Cal. Bus. & Prof. Code §§ 17200 et seq.)
22          53.    Plaintiff incorporates by reference each allegation set forth above.
23          54.    Actions for relief under the unfair competition law may be based on
24    any business act or practice that is within the broad definition of the UCL. Such
25    violations of the UCL occur as a result of unlawful, unfair or fraudulent business
26    acts and practices.    A plaintiff is required to provide evidence of a causal
27

28                                        CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 14 of 20 Page ID #:14




 1    connection between a defendant's business practices and the alleged harm--that is,
 2    evidence that the defendant's conduct caused or was likely to cause substantial
 3    injury. It is insufficient for a plaintiff to show merely that the defendant's conduct
 4    created a risk of harm. Furthermore, the "act or practice" aspect of the statutory
 5    definition of unfair competition covers any single act of misconduct, as well as
 6    ongoing misconduct.
 7                                          UNFAIR
 8            55.   California Business & Professions Code § 17200 prohibits any “unfair
 9    ... business act or practice.” Defendant’s acts, omissions, misrepresentations, and
10    practices as alleged herein also constitute “unfair” business acts and practices
11    within the meaning of the UCL in that its conduct is substantially injurious to
12    consumers, offends public policy, and is immoral, unethical, oppressive, and
13    unscrupulous as the gravity of the conduct outweighs any alleged benefits
14    attributable to such conduct. There were reasonably available alternatives to
15    further Defendant’s legitimate business interests, other than the conduct described
16    herein. Plaintiff reserves the right to allege further conduct which constitutes other
17    unfair business acts or practices. Such conduct is ongoing and continues to this
18    date.
19            56.   In order to satisfy the “unfair” prong of the UCL, a consumer must
20    show that the injury: (1) is substantial; (2) is not outweighed by any countervailing
21    benefits to consumers or competition; and, (3) is not one that consumers themselves
22    could reasonably have avoided.
23            57.   Here, Defendant’s conduct has caused and continues to cause
24    substantial injury to Plaintiff and members of the Class. Plaintiff and members of
25    the Class have suffered injury in fact due to Defendant’s decision to sell them
26    falsely labeled products (Class Products). Thus, Defendant’s conduct has caused
27

28                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 15 of 20 Page ID #:15




 1    substantial injury to Plaintiff and the members of the Sub-Class.
 2          58.    Moreover, Defendant’s conduct as alleged herein solely benefits
 3    Defendant while providing no benefit of any kind to any consumer. Such deception
 4    utilized by Defendant convinced Plaintiff and members of the Class that the Class
 5    Products provided pain relief, in order to induce them to spend money on said Class
 6    Products. In fact, knowing that Class Products, do not provide pain relief and have
 7    never been proven to provide pain relief, unfairly profited from their sale, in that
 8    Defendant knew that the expected benefit that Plaintiff would receive from this
 9    feature is nonexistent, when this is typically never the case in situations involving
10    qualities said to be contained with a product. Thus, the injury suffered by Plaintiff
11    and the members of the Sub-Class is not outweighed by any countervailing benefits
12    to consumers.
13          59.    Finally, the injury suffered by Plaintiff and members of the Class and
14    Sub-Class is not an injury that these consumers could reasonably have avoided.
15    After Defendant, falsely represented that Class Products would relieve pain, the
16    Plaintiff, Class members, and Sub-Class Members suffered injury in fact due to
17    Defendant’s sale of Class Products to them. Defendant failed to take reasonable
18    steps to inform Plaintiff and class members that the Class Products do not provide
19    pain relief and have never been proven to provide pain relief, including
20    intentionally mislabeling the Products by labeling them as providing pain relief.
21    As such, Defendant took advantage of Defendant’s position of perceived power in
22    order to deceive Plaintiff and the Class members to purchase products that do not
23    provide pain relief. Therefore, the injury suffered by Plaintiff and members of the
24    Class is not an injury which these consumers could reasonably have avoided.
25          60.    Thus, Defendant’s conduct has violated the “unfair” prong of
26    California Business & Professions Code § 17200.
27

28                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 16 of 20 Page ID #:16




 1                                     FRAUDULENT
 2          61.    California Business & Professions Code § 17200 prohibits any
 3    “fraudulent ... business act or practice.” In order to prevail under the “fraudulent”
 4    prong of the UCL, a consumer must allege that the fraudulent business practice
 5    was likely to deceive members of the public.
 6          62.    The test for “fraud” as contemplated by California Business and
 7    Professions Code § 17200 is whether the public is likely to be deceived. Unlike
 8    common law fraud, a § 17200 violation can be established even if no one was
 9    actually deceived, relied upon the fraudulent practice, or sustained any damage.
10          63.    Here, not only were Plaintiff and the Class members likely to be
11    deceived, but these consumers were actually deceived by Defendant.             Such
12    deception is evidenced by the fact that Plaintiff agreed to purchase Class Products
13    under the basic assumption that they relieved pain even though the Products do not
14    provide pain relief and have not been proven to provide pain relief. Plaintiff’s
15    reliance upon Defendant’s deceptive statements is reasonable due to the unequal
16    bargaining powers of Defendant and Plaintiff. For the same reason, it is likely that
17    Defendant’s fraudulent business practice would deceive other members of the
18    public.
19          64.    As explained above, Defendant deceived Plaintiff and other Class
20    Members by representing the Class Products as providing pain relief when the
21    Products do not provide pain relief and have not been proven to provide pain relief.
22          65.    Thus, Defendant’s conduct has violated the “fraudulent” prong of
23    California Business & Professions Code § 17200.
24                                       UNLAWFUL
25          66.    California Business and Professions Code Section 17200, et seq.
26    prohibits “any unlawful…business act or practice.”
27

28                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 17 of 20 Page ID #:17




 1          67.    As explained above, Defendant deceived Plaintiff and other Class
 2    Members by representing the Class Products as providing pain relief when the
 3    Products do not provide pain relief and have not been proven to provide pain relief.
 4          68.    Defendant used false advertising, marketing, and misrepresentations
 5    to induce Plaintiff and Class Members to purchase the Class Products, in violation
 6    of California Business and Professions Code Section 17500, et seq. Had Defendant
 7    not falsely advertised, marketed or misrepresented the Class Products, Plaintiff and
 8    Class Members would not have purchased the Class Products. Defendant’s conduct
 9    therefore caused and continues to cause economic harm to Plaintiff and Class
10    Members.
11          69.    These representations by Defendant are therefore an “unlawful”
12    business practice or act under Business and Professions Code Section 17200 et seq.
13          70.    Defendant has thus engaged in unlawful, unfair, and fraudulent
14    business acts entitling Plaintiff and Class Members to judgment and equitable relief
15    against Defendant, as set forth in the Prayer for Relief. Additionally, pursuant to
16    Business and Professions Code section 17203, Plaintiff and Class Members seek
17    an order requiring Defendant to immediately cease such acts of unlawful, unfair,
18    and fraudulent business practices and requiring Defendant to correct its actions.
19
                               THRID CAUSE OF ACTION
                                 COMMON LAW FRAUD
20
            71.    Plaintiff incorporates all of the allegations and statements made
21
      above as if fully reiterated herein.
22
            72.    Through its false statements on the Products’ packaging that the
23
      Products provide pain relief, Defendant made false statements of material fact.
24
            73.    At the time Defendant made its statements that the Products provide
25
      pain relief to Plaintiff, it knew, or reasonably should have known, that the
26
      statements described above were false.
27

28                                           CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 18 of 20 Page ID #:18




 1          74.    At the time Defendant made the statement to Plaintiff, it intended to
 2    induce Plaintiff to purchase the Products.
 3          75.    Plaintiff relied upon the truth of the statements described above and
 4    purchased the Products, only to find that the Products do not provide pain relief
 5    and have not been proven to provide pain relief.
 6          76.    As a result of their reasonable reliance upon Defendant’s false
 7    statements of material fact as set forth above, Plaintiff and other members of the
 8    Class and Sub-Class have suffered concrete and particularized injuries, harm and
 9    damages which include, but are not limited to, the loss of money spent on
10    products they did not want to buy, and stress, aggravation, frustration,
11    inconvenience, emotional distress, mental anguish, and similar categories of
12    damages.
13
                               FOURTH CAUSE OF ACTION
                                 UNJUST ENRICHMENT
14
            77.     Plaintiff incorporates all of the allegations and statements made
15
      above as if fully reiterated herein.
16
            78.    Plaintiff conferred monetary benefits to Defendant by purchasing the
17
      Products.
18
            79.    Defendant has been unjustly enriched by retaining the revenues
19
      derived from Plaintiff’s purchase of the Products based on the false statement that
20
      the Products provide pain relief.
21
            80.    Defendant’s retention of the revenue it received from Plaintiff, the
22
      Class, and the Sub-Class is unjust and inequitable because Defendant’s false
23
      statements caused injuries to Plaintiff, the Class, and the Sub-Class, because they
24
      would not have purchased the Products if they knew the Products do not provide
25
      pain relief and have not been proven to provide pain relief.
26
            81.    Defendant’s unjust retention of the benefits conferred on it by
27

28                                           CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 19 of 20 Page ID #:19




 1    Plaintiff, the Class, and the Sub-Class entitles the Plaintiff, the Class, and the
 2    Sub-Class to restitution of the money they paid to Defendant for the Products.
 3                                       MISCELLANEOUS
 4              82.   Plaintiff and Class Members allege that they have fully complied with
 5    all contractual and other legal obligations and fully complied with all conditions
 6    precedent to bringing this action or all such obligations or conditions are excused.
 7                                REQUEST FOR JURY TRIAL
 8              83.   Plaintiff requests a trial by jury as to all claims so triable.
 9                                    PRAYER FOR RELIEF
10              84.   Plaintiff, on behalf of herself and the Class, requests the following
11    relief:
12                    (a)   An order certifying the Class and appointing Plaintiff as
13                          Representative of the Class;
14                    (a)   An order certifying the undersigned counsel as Class Counsel;
15                    (b)   An order requiring Euro Pharma Inc., at its own cost, to notify
16                          all Class Members of the unlawful and deceptive conduct
17                          herein;
18                    (c)   An order requiring Euro Pharma Inc. to engage in corrective
19                          advertising regarding the conduct discussed above;
20                    (d)   Actual damages suffered by Plaintiff and Class Members as
21                          applicable or full restitution of all funds acquired from Plaintiff
22                          and Class Members from the sale of mislabeled Class Products
23                          during the relevant class period;
24                    (e)   Punitive damages, as allowable, in an amount determined by the
25                          Court or jury;
26                    (f)   Any and all statutory enhanced damages;
27

28                                           CLASS ACTION COMPLAINT
     Case 2:20-cv-09651-CAS-AGR Document 1 Filed 10/21/20 Page 20 of 20 Page ID #:20




 1                (g)   All reasonable and necessary attorneys’ fees and costs provided
 2                      by statute, common law or the Court’s inherent power;
 3                (h)   Pre- and post-judgment interest; and
 4                (i)   All other relief, general or special, legal and equitable, to which
 5                      Plaintiff and Class Members may be justly entitled as deemed
 6                      by the Court.
 7

 8
      Dated: October 21, 2020        Respectfully submitted,

 9                                   LAW OFFICES OF TODD M. FRIEDMAN , PC
10

11                                        By: /s Todd. M. Friedman
12                                            TODD M. FRIEDMAN, ESQ.
                                              Attorney for Plaintiff Michael Dotson
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                      CLASS ACTION COMPLAINT
